Case: 19-10862         Document: 00516577707             Page: 1      Date Filed: 12/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                                              United States Court of Appeals
                                                                                               Fifth Circuit

                                                                                             FILED
                                                                                  December 14, 2022
                                         No. 19-10862
                                                                                        Lyle W. Cayce
                                                                                             Clerk
   Lisa A. Biron,

                                                                     Plaintiff—Appellant,

                                             versus

   Jody Upton, Warden; Leticia A. Armstrong; Emily
   Dixon,

                                                                  Defendants—Appellees.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                                USDC No. 4:19-CV-322


   Before Stewart, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Lisa Biron, a federal inmate proceeding pro se,
   appeals the dismissal of her complaint seeking monetary damages and
   injunctive relief arising from prison psychologists’ confiscation of a lengthy
   manuscript she had written. Finding no reversible error, we AFFIRM.




          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 19-10862      Document: 00516577707          Page: 2   Date Filed: 12/14/2022




                                    No. 19-10862


                                         I.
          Biron was convicted by a New Hampshire federal jury of eight counts
   involving the sexual exploitation of her minor daughter. Biron v. United
   States, No. 16-CV-108-PB, 2017 WL 4402394, at *1 (D.N.H. Oct. 2, 2017).
   She was sentenced to 480 months’ imprisonment.
          Biron is currently housed at Waseca Federal Correctional Institution
   in Minnesota, but she previously received mental health and sex offender
   treatment at Carswell Federal Medical Center (FMC Carswell) in Fort
   Worth, Texas. The judgment entered in Biron’s criminal case recommended
   that she “participate in a sex offender treatment program while
   incarcerated.” Biron, a former attorney, filed a pro se civil complaint in
   Texas state court against federal officials based on actions arising out of her
   treatment at FMC Carswell. She sued the following FMC Carswell
   personnel: Jody Upton, warden; Leticia A. Armstrong, psychologist; and
   Emily Dixon, psychologist. Her claims against Armstrong and Dixon are
   based on their confiscation of a 144-page manuscript Biron was writing to
   record her conclusions on Christian morality of sexual conduct. In Biron’s
   complaint filed in state court, she alleged that she “was directed by God to
   research, pray about, study the Bible concerning God’s view of morality
   involving sex and sexual conduct, and to record these findings in writing for
   use in her rehabilitation and to help educate others.” Her claim against
   Upton asserted that he failed to intervene to order the manuscript’s return.
   Biron alleged violations of her rights under the First Amendment, the
   Religious Freedom Restoration Act (RFRA), the Fifth Amendment, and
   Texas law.
          The defendants removed the case to federal court, and there moved
   to dismiss for lack of jurisdiction and failure to state a claim. In response,
   Biron filed an amended complaint seeking money damages for violations of




                                         2
Case: 19-10862      Document: 00516577707           Page: 3   Date Filed: 12/14/2022




                                     No. 19-10862


   her rights under the Fifth Amendment’s Due Process Clause; RFRA; the
   Administrative Procedures Act (APA); and the First Amendment’s Free
   Exercise, Freedom of Expression, and Establishment Clauses. She further
   seeks injunctive relief ordering the return of her manuscript and cessation of
   her psychological treatment. Biron sues Upton in his official capacity and
   Armstrong and Dixon in their official and individual capacities. The
   defendants renewed their motion to dismiss, and full briefing on the motion
   followed.
          The district court granted the motion in a twelve-page memorandum
   opinion, concluding that Biron’s transfer mooted most of her claims, Biron’s
   individual claims are barred by qualified immunity and a lack of a cause of
   action under Bivens, and that sovereign immunity bars Biron’s official-
   capacity claims. Biron timely appealed. Construed broadly, she challenges
   the dismissal of her First Amendment claims under rule 12(b)(6) and of her
   official-capacity claims for want of jurisdiction. We have jurisdiction under
   28 U.S.C. § 1291 over this appeal from a final judgment dismissing all of
   Biron’s claims in this removed case.
                                          II.
          We review the district court’s dismissal under rules 12(b)(1) and
   12(b)(6) de novo. Childers v. Iglesias, 848 F.3d 412, 413 (5th Cir. 2017) (rule
   12(b)(6)); Meyers ex rel. Benzing v. Texas, 410 F.3d 236, 240 (5th Cir. 2005)
   (rule 12(b)(1)). We take all well-pled factual allegations as true and view them
   in the light most favorable to Biron. In re Katrina Canal Breaches Litig., 495
   F.3d 191, 205 (5th Cir. 2007).
                                          III.
          We first address Biron’s individual-capacity claims. The district court
   held that the defendants are entitled to qualified immunity against Biron’s
   RFRA claim. We have never squarely held that qualified immunity is




                                           3
Case: 19-10862         Document: 00516577707                Page: 4       Date Filed: 12/14/2022




                                           No. 19-10862


   available as a defense for federal officials against RFRA claims,1 and the
   district court undertook no analysis to determine the doctrine’s applicability
   here. Cf. Stramaski v. Lawley, No. 20-20607, 2022 WL 3274132, at *6 (5th
   Cir. Aug. 11, 2022) (“Our starting point is a conviction that substantial
   analysis is necessary before deciding if qualified immunity ever applies to the
   [Fair Labor Standards Act].”). But Biron does not contend that qualified
   immunity is unavailable against her RFRA claims, and thus she has forfeited
   any such argument. We therefore consider whether Biron has alleged a
   violation of any clearly established Free Exercise right.
           Biron has identified no authority holding that a prison official’s
   mistaken designation of an inmate’s personal writings as contraband violates
   the Constitution or any federal law. Assuming that Biron’s manuscript was
   not sexually explicit, Biron cites no cases in which the Fifth Circuit or the
   Supreme Court have held that prison psychologists’ removal of a sex
   offender’s writings about “sexual conduct,” erroneously found to be
   sexually explicit, violates the Constitution. That failure alone forecloses her
   arguments against the applicability of qualified immunity. E.g., Collier v.
   Montgomery, 569 F.3d 214, 217 (5th Cir. 2009) (noting that a “plaintiff has
   the burden to negate the assertion of qualified immunity”).




           1
             During the pendency of this appeal, the Supreme Court held that damages claims
   are permissible under RFRA against federal officials sued in their individual capacities. See
   Tanzin v. Tanvir, 141 S. Ct. 486, 489 (2020). But the Court did not squarely address
   whether the doctrine applies to RFRA claims against federal officials; instead, both the
   Government and the plaintiffs in that case “agree[d] that government officials are entitled
   to assert a qualified immunity defense when sued in their individual capacities for money
   damages under RFRA.” Id. at 493 n.* Though we have not resolved this question, we did
   apply the qualified immunity analysis to a RFRA claim against state officials before RFRA
   was limited to apply only to federal officials. See Ganther v. Ingle, 75 F.3d 207, 211 (5th Cir.
   1996).




                                                  4
Case: 19-10862      Document: 00516577707           Page: 5    Date Filed: 12/14/2022




                                     No. 19-10862


          Moreover, even if qualified immunity is unavailable here, Biron also
   has not established any constitutional violation. First, Biron has made no
   showing that the confiscation of her manuscript poses a “substantial[]
   burden” on her religious exercise. 42 U.S.C. § 2000bb–1(a), (b). And
   although prisoners retain many First Amendment rights, a prison regulation
   violates the First Amendment only if it is not “reasonably related to
   legitimate penological interests.” Butts v. Martin, 877 F.3d 571, 584 (5th Cir.
   2017). Biron has not shown that even a mistaken designation of her
   manuscript as sexually explicit violates this tenet. Preserving order and
   security are compelling penological interests, see Warner v. Wright, 434 F.
   App’x 333, 336 (5th Cir. 2011), prison officials may impose reasonable
   restrictions on the type and amount of property that inmates are allowed to
   possess, see Sullivan v. Ford, 609 F.2d 197, 198 (5th Cir. 1980), and sexually
   explicit material may constitute contraband in the prison context, see
   Thompson v. Patteson, 985 F.2d 202, 205–06 (5th Cir. 1993).
          Accordingly, we need not address the district court’s conclusions
   regarding Biron’s official-capacity claims. If the defendants violated no law
   or constitutional provision in their individual capacities, they cannot be liable
   in their official capacities. Cf. Whitley v. Hanna, 726 F.3d 631, 639 (5th Cir.
   2013) (“To the extent Whitley asserts claims against Appellees in their
   official capacities, we find such claims also fail for lack of an underlying
   constitutional violation.”).
          The judgment below is AFFIRMED.




                                          5
Case: 19-10862         Document: 00516577707                Page: 6       Date Filed: 12/14/2022




                                           No. 19-10862


   Jennifer Walker Elrod, Circuit Judge, concurring in part* and
   dissenting in part:
           In my view, the majority opinion goes further than it should by holding
   that “the defendants violated no law or Constitutional provision.” Ante at 5.
   Because I think such a conclusion is premature at this stage, I would reverse
   in part and remand for further proceedings.
           When reviewing dismissal under rule 12(b)(6), “[w]e accept all well-
   pleaded facts as true and draw all reasonable inferences in favor of the plain-
   tiff.” BG Gulf Coast LNG v. Sabine-Neches Navigation Dist., 49 F.4th 420,
   425 (5th Cir. 2022) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
   (2007)). In the operative complaint, Biron alleged that:

        “[D]espite Ms. Biron’s refusal to submit to treatment by Emily
           Dixon, Defendant Dixon conducted a targeted search of Ms. Biron’s
           locker and removed all 144 pages of this manuscript draft and notes
           written by Ms. Biron . . . ”;

        “Defendant Armstrong advised Ms. Biron that her writing would not
           be returned to her and was permanently confiscated because it was
           ‘sexually explicit’”;


           *
              I agree with the majority opinion that the individual-capacity damages claims were
   properly dismissed because the officials are entitled to qualified immunity and Ms. Biron
   has not identified any violation of clearly established law. Ante at 4. And to the extent that
   qualified immunity may be inapplicable to her RFRA claims, she has forfeited any such
   arguments by failing to brief them. Id. The district court also properly dismissed most of
   Biron’s official-capacity injunction claims because she is no longer staying at the Texas
   facility (FBOP Carswell). Biron argues that these claims are not moot because she may still
   be subject to the same policy in the Minnesota facility. But even if Biron’s assertion is valid,
   she failed to name the correct defendants because none of the current defendants are
   associated with the Minnesota facility. Thus, I would dismiss these claims without
   prejudice.




                                                  6
Case: 19-10862       Document: 00516577707               Page: 7   Date Filed: 12/14/2022




                                          No. 19-10862


        “It is Ms. Biron’s sincerely held religious belief that she was directed
           by God to research, pray about, and study the Bible concerning God’s
           view of morality involving sex and sexual conduct, and to record these
           findings in writing . . . ”;

        “Defendants’ actions in confiscating Ms. Biron’s writing as ‘hard
         contraband’ served solely as forced treatment to alter her behavior”;

        Her sincerely held religious belief “is diametrically opposed to the
           philosophical underpinnings of the secular humanistic discipline of
           psychology.”
           If these allegations are true, Biron at least has one valid claim for relief
   that should not be dismissed: her request to have her writings returned. This
   claim is not moot because there is no indication that the writings have left the
   defendants’ possession. Biron stated in her brief that the “defendants still
   have [her writing],” and the defendants never denied this allegation. Rather,
   the defendants argued that they “no longer have custody or authority over
   Biron and thus are in no position to return any items to her possession.” But
   if the defendants still have possession of the writings, I see no reason why
   they cannot deliver the writings to Biron. Presumably, Biron would still be
   able to receive mail in her new correctional facility.
           Furthermore, viewed in the light most favorable to Biron, these alle-
   gations—which we must accept as true at this stage—could raise a factual
   issue as to whether the confiscation of her manuscript poses a “substantial
   burden” on her religious exercise under RFRA. 42 U.S.C. § 2000bb-1. Con-
   sequently, I think more factual development is necessary before we can con-
   clude that “the defendants violated no law or Constitutional provision.” Ante
   at 5.




                                               7
Case: 19-10862      Document: 00516577707            Page: 8   Date Filed: 12/14/2022




                                      No. 19-10862


                                  *        *         *
          Contrary to the district court’s holding, Biron’s request to have her
   writings returned to her is not moot because the defendants still have posses-
   sion of her writings. And viewed in the light most favorable to Biron, her
   allegations, if true, could establish that the confiscation of her manuscript
   poses a “substantial burden” on her religious exercise. 42 U.S.C. § 2000bb-
   1. Accordingly, I would reverse in part and remand the district court’s dis-
   missal of Biron’s injunctive relief claim to have her writings returned.




                                           8